November 14, 1933. The opinion of the Court was delivered by
This case comes before this Court on appeal from an order of his Honor, Judge Hayne F. Rice, sustaining the exceptions of the respondent, T.S. Smoak, a judgment creditor of Mrs. Alma Morris, appellant before this Court, to the homestead set aside to the said Mrs. Alma Morris by the Clerk of Court of Orangeburg County. The litigation arose out of the following fact:
The judgment of Mr. Smoak against Mrs. Morris was obtained in the County Court for Orangeburg County June 28, 1932, and duly entered of record in the office of the Clerk of Court of said county. On August 12, 1932, before execution was issued, and while the appeal of Mrs. Morris from said judgment was pending, she filed her petition, directed *Page 110 
to the Clerk of Court for said county, praying that advertisement issue and that steps be taken to set aside to her a homestead in her personal property and real estate. Pursuant to said petition, the clerk of said Court caused notice to be published in accordance with said petition, and also appointed three appraisers to set off the said homestead for Mrs. Morris. It further appears from the record that, after the report of the appraisers was filed, Mr. Smoak duly served exceptions to the proceeding, and the matter was heard by his Honor, Judge Hayne F. Rice.
Under our view of the case, it is unnecessary to discuss the exceptions herein, but deem it sufficient to state that, upon due consideration of the entire record, we agree with the conclusion reached by the Circuit Judge and for the reasons set forth in his Honor's said order, which will be incorporated in the report of the case, the exceptions are overruled.
It is therefore the judgment of this Court that the judgment of the lower Court be, and the same is hereby, affirmed.
MR. CHIEF JUSTICE BLEASE and MESSRS. JUSTICES STABLER and BONHAM concur.